Citation Nr: 1136986	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for bronchitis, including as due to herbicide exposure.

4.  Entitlement to service connection for emphysema and/or chronic obstructive pulmonary disorder (COPD), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Waco, Texas VARO.


FINDINGS OF FACT

1.  The Veteran's PTSD with mood disorder results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The credible lay and medical evidence does not indicate that malaria was manifested in service or has been shown (to include any residuals) at any time during the pendency of this claim.

3.  Bronchitis was not manifested in service and is not shown to be related to the Veteran's service, to include as due to herbicide exposure.

4.  Emphysema and COPD were not manifested in service and are not shown to be related to the Veteran's service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  A rating for PTSD with mood disorder in excess of 30 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code (Code) 9411 (2011).

2.  Service connection for malaria is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Service connection for bronchitis is not warranted.  38 U.S.C.A. 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  Service connection for emphysema and COPD is not warranted.  38 U.S.C.A. 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  A December 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  

Regarding the rating for PTSD with mood disorder, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, supra.  A September 2008 letter provided general notice regarding the criteria for an increased rating.  An October 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a June 2009 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, supra.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) have been secured which appear to be complete according to statements made by the Veteran upon service separation, wherein he denied any significant clinical visitations in the previous 5 years.  As held below, the Veteran's vague allegation of a hospitalization at Fort Meade between 1968 and 1969 is not credible when viewed against the entire evidentiary record.  The RO has also obtained the Veteran's post-service VA treatment records as well as documents pertaining to a disability claim with the Social Security Administration.  There are no outstanding requests to obtain any additional private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no medical evidence whatsoever that there may be a nexus between the Veteran's bronchitis, emphysema and/or COPD and his service.  There is no credible evidence of a current disability of malaria or any residuals.  Furthermore, there is no credible lay or medical evidence establishing persistent or recurrent symptoms of such disabilities since service.  Therefore, examinations to secure a nexus opinion regarding the claimed disabilities are not necessary.  

The RO arranged for a VA psychiatric examination in March 2008, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  A general examination in August 2008 also provided some findings.  Since these examination reports, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving PTSD to the extent that a higher schedular rating may be possible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Rating for PTSD with mood disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasing severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

A lay statement from "Vietnam Veterans of the Waco area," received in January 2008, stated that the Veteran suffered from nightmares, social problems, and relationship problems.  The group stated that the Veteran did not open up to people and had a "flash temper," which had affected his employment, including over one hundred jobs since separation from service.

On March 2008 VA psychiatric examination, the Veteran reported that he had been married twice and was separated from his second wife; he reported that he was divorced due to alcohol problems involving both him and his ex-wife.  He reported that significant respiratory problems including bronchitis and emphysema interfered with his ability to work.  He denied any history of mental health treatment including counseling or medication.  He reported drinking 6 to 12 beers on a daily basis.  He reported flashbacks two to three times per week.  He reported that he was unsociable and angry and he isolated from others.  He denied ever being suicidal other than feeling that he had "tried to kill himself with alcohol."  He reported startle symptoms and sleepwalking.  He reported paranoia and an aversion to crowds.  He reported having nightmares once to twice per week.  He reported that he could not keep a job because he would fly off the handle and walk off; however, he denied that he had ever missed work due to mental problems.  He reported having a fear of flashbacks around heavy machinery.  He reported a total of 160 jobs since his separation from military service, the longest of which lasted three to four years and ended when the Veteran quit due to getting upset with his employer.  He reported that he was unable to drive to Dallas due to being nervous behind the wheel and uncomfortable driving by himself.  He reported that he was able to perform all essential activities of daily living without interruption of his typical routine.

On mental status examination, the Veteran was polite, friendly, articulate, verbal, cooperative, and neatly attired.  He had logical, coherent, and relevant thought processes and good social skills.  His speech was well understood.  He was well oriented to time, place, person and situation.  He had a normal affect and good reasoning.  The examiner noted psychomotor slowing or agitation.  His verbal comprehension was good but his concentration seemed poor, and he was distractible.  The Veteran reported short term memory problems and a cloudy sensorium.  The examiner noted that the Veteran endorsed anxiety, panic attacks, depression, insomnia, anhedonia, nightmares, anger control problems, and paranoia.  He denied any hallucinations, delusions, or suicidal or homicidal ideations.  The examiner opined that the Veteran's problem behaviors stemmed from his excessive drinking; the Veteran reported difficulty getting along with others, which led to difficulty maintaining employment.  The Veteran also reported that he was not working due to respiratory problems.  

The VA examiner opined that the Veteran fit the criteria for a diagnosis of PTSD, including re-experiencing his wartime trauma through nightmares, emotional distress and reaction to similar situations, persistent avoidance symptoms including social and emotional detachment, and persistent arousal symptoms including anger, irritability, and startle symptoms.  The examiner noted that the psychometric testing results produced exaggerated results.  The diagnoses included chronic PTSD, alcohol dependency, and mood disorder not otherwise specified.  A GAF score of 55 was assigned; the examiner noted that PTSD accounted for a GAF of 55 to 60, and the GAF score was adjusted for what appeared to be exaggeration.  The examiner opined that the Veteran's mood disorder could be said to be secondary to PTSD, and the alcohol dependence, though a separate issue, worsened the mood disorder.  The examiner opined that the Veteran needed to receive mental health treatment and his alcohol dependency was a "definite barrier to his overall good mental health."

In a lay statement received in April 2008, the Veteran's daughter stated that he had had nightmares, sleepwalking, and employment problems "since he left Vietnam."  She also stated that he had relationship and alcohol problems and was "an unsocial person."

On August 2008 VA general medical examination, the Veteran reported that he worked many different construction jobs and always had difficulties with anger management associated with his PTSD and breathing problems.  On psychiatric evaluation, no abnormalities of behavior or mood were noted, nor were any signs of tension or anger.  The diagnoses included PTSD with anger management issues.  The examiner referred to the March 2008 VA psychiatric examination, in which it was found that the Veteran was not unemployable secondary to PTSD.

Additional evidence of record includes private and VA clinical records which do not reflect treatment for PTSD.

The Board notes that the record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (namely alcohol dependency) which are not service-connected.  While symptoms/impairment due to disability that is not service-connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  

In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to co-existing and nonservice-connected psychiatric disability.  However, the March 2008 VA examiner did provide specific opinion that the Veteran demonstrated behavior problems due to alcohol which interfered with his ability to get along with others.  To this extent only, the Board will make a distinction between the aspects of psychiatric functioning which are due to service-connected and nonservice-connected origin.

The reports of the VA examinations, which are essentially the only medical evaluations as the Veteran does not receive outpatient treatment, are significant for psychomotor agitation, a cloudy sensorium and impairment of concentration and short-term memory.  He endorsed anxiety, panic attacks, depression, insomnia, anhedonia, nightmares, anger control problems, flashbacks and paranoia.  The lay statements from the "Vietnam Veterans of the Waco area" and the Veteran's daughter report similar symptomatology, which they observe affects his employability.  

Thus, the Veteran does demonstrate some symptomatology which serve as examples to support a 50 percent rating, such as disturbances of motivation and mood and some impairment in establishing and maintaining effective work and social relationships.  

However, the Veteran demonstrated no abnormality with respect to hygiene, speech, thought process, overall orientation, or verbal comprehension.  The Veteran denied hallucinations, delusions, or suicidal or homicidal ideations.  

Overall, the Veteran does not show many of the symptoms which serve as examples for supporting a 50 percent rating.  For example, the Veteran does not display flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

As held by the Court, symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In deciding this case, the Board also considers the one GAF score assigned during the appeal period, 55 to 60, which generally reflects moderate or of lesser severity degree symptoms.  With respect to this score, the examiner noted that the Veteran reported being capable of performing all essential activities of daily living without interruption of his daily routine.  The Veteran denied missing work due to mental problems, expressed relationship problems partially due to alcohol use, and had psychometric test results which produced exaggerated results.  Based upon all of the above, the VA examiner provided a professional opinion that the Veteran's overall psychological, social, and occupational functioning was of a moderate or of lesser severity degree symptoms.

The Board further observes that the Veteran claims some work impact due to PTSD, but also reports total impairment due to his respiratory problems.  He reports difficulty maintaining employment, which is corroborated by the lay statements of record.  

In totality, the Board finds that the overall credible lay and medical evidence of record does not show that the schedular criteria for a 50 percent rating have been met, or more nearly approximated, for any time during the appeal period.  In addition to not meeting many of the symptoms which serve as examples for a 50 percent rating, the Board places significant probative value on the opinion of the March 2008 VA examiner concerning the extent of all of the Veteran's PTSD symptoms upon his overall psychological, social, and occupational functioning.  This examiner's opinion holds significantly greater probative value than the lay opinions voiced in this case, as this examiner has greater expertise and training to speak to the extent of impairment attributable to PTSD.  

In totality, the Board finds that the preponderance of the evidence is against a rating greater than 30 percent for any time during the appeal period.  As such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Furthermore, inasmuch as the record does not show PTSD symptoms or impairment not encompassed by the schedular criteria, those criteria are not inadequate, and referral of the matter for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of TDIU was specifically raised by the Veteran and denied in a September 2008 rating decision, which the Veteran did not appeal.  The Veteran has primarily alleged unemployability due to his respiratory disorders, and has not re-raised the TDIU issue since the September 2008 rating decision.  Therefore, the Board need not address this claim at this time.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for malaria

The Veteran contends that he had malaria in service.  A lay statement from "Vietnam Veterans of the Waco area," received in January 2008, stated that the Veteran caught malaria while serving in Vietnam, and he felt it had affected his health since that time.  The Veteran also reported in a March 2008 VA psychiatric examination that he suffered from malaria during service.  However, the STRs are silent for any such treatment.  On September 1969 and December 1969 service separation examinations, there were no complaints or findings of malaria or any residuals; the Veteran was noted to be in good health.  In fact, the Veteran specifically any pertinent evaluations or self-treatment for any issues other than minor colds.

The post-service treatment records include no complaints, findings, treatment, or diagnosis of malaria or any residuals.

A threshold requirement in substantiating a claim of service connection is that there must be competent evidence that the Veteran/claimant actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The claims file is silent for any findings regarding malaria or any residuals during the pendency of this claim.  The Veteran is not competent to establish a diagnosis of the claimed malaria by his own opinion, as this is not a situation where the diagnosis may be established by lay evidence:  The disability is not one capable of diagnosis by lay observation; the Veteran is not reporting a contemporaneous diagnosis (as there is none); and the Veteran does not describe symptoms supporting a later diagnosis (once again, malaria has not been found during the pendency of this claim).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  Without evidence of a chronic malaria disability, or residuals thereof, manifesting at any time during the pendency of the claim, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Furthermore, and more importantly, the Veteran's allegations of an inservice hospitalization for malaria while stationed in the United States are not credible when viewed against the actual STRs and his denial of any significant clinical treatment during service on his separation examinations.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for malaria.  Accordingly, it must be denied.

Service connection for bronchitis and emphysema

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era, due to presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e); bronchitis, emphysema and COPD are not listed.

The Veteran contends that he has bronchitis, emphysema and COPD due to herbicide exposure in Vietnam.  The Veteran's DD Form 214 confirms that he served in Vietnam during the Vietnam Era; it is not in dispute that he may have been exposed to herbicides/Agent Orange in the course of such service.  However, his STRs are silent for any complaint, finding, treatment, or diagnosis relating to any chronic lung disorder including bronchitis or emphysema.  On January 1968 service entrance examination, the Veteran reported that he had a history of chronic or frequent colds.  On the September and December 1969 service separation examinations, there were no complaints or findings of any respiratory or pulmonary disability; the Veteran was noted to be in good health.  In fact, the Veteran specifically denied complaints such as ear, nose and throat trouble, chronic or frequency colds, sinusitis, hay fever, shortness of breath, and chronic cough.

Post-service medical evidence includes VA and private treatment records showing treatment for bronchitis, emphysema, a tobacco use disorder, and COPD many decades after service.  

On June 2006 VA treatment, the Veteran reported a history of smoking 2 to 3 packs of cigarettes daily for 40 years.  The Veteran reported a past medical history including allergies/hay fever and COPD.  On treatment, the assessments included COPD and tobacco use disorder.

On October 2007 VA treatment, the Veteran reported that he continued to smoke 2 packs per day; the assessments again included COPD and tobacco dependence.  Use of an inhaler was discussed, though the Veteran refused to use an inhaler.  

On November 2007 private hospital treatment, the Veteran reported a smoking history of 2 packs per day times 40 years; chest X-ray findings resulted in impressions of stable mild COPD and no acute cardiopulmonary disease.  The diagnoses included non-cardiac chest pain, chronic bronchitis, and tobacco abuse.  On further November 2007 VA treatment, the assessments included bronchitis and COPD; the Veteran reported that he was still smoking.  

April 2008 private treatment records include findings of acute bronchitis and emphysema, as well as COPD confirmed by chest X-ray.  On June 2008 pulmonary function testing, it was noted that the Veteran had smoked 2.5 packs per day for 50 years.

On August 2008 VA general medical examination, the Veteran reported that he had difficulties with chronic bronchitis recurrences and breathing problems while working for a cemetery from 2002 to 2004 which caused him to quit his job.  He reported that he was unable to work at his usual occupation of laborer due to emphysema, though he continued to smoke one pack per day.  He reported frequent bouts of recurrent bronchitis problems.  Following a physical examination, the diagnoses included emphysema, tobacco abuse disorder, and chronic bronchitis.

The claims file includes records from the Social Security Administration which indicate that the Veteran was found to meet the requirements for disability benefits due to COPD.

The record also includes lay statements in support of the claims for service connection for bronchitis and emphysema.  A lay statement from "Vietnam Veterans of the Waco area," received in January 2008, stated that the Veteran was "barely hanging on to his current job" due to health problems including bronchitis and emphysema.  The group stated that the Veteran's bronchitis was worsening by the day, and he needed to sit down and rest many times while working.  On March 2008 VA psychiatric examination, the Veteran reported that his bronchitis interfered with his ability to work.  In a lay statement received in April 2008, the Veteran's daughter stated that he was no longer able to work due to health problems including bronchitis and emphysema; he needed to sit down every few minutes because he could not breathe, and he suffered from dizzy spells.

There is no evidence (and the Veteran has not alleged) that a lung, pulmonary, or respiratory disorder of any kind, including bronchitis or emphysema, was manifested during active duty service.  As indicated above, the Veteran actually denied pertinent symptomatology on his separation examinations.  Consequently, service connection for the claimed pulmonary/respiratory disabilities on the basis that any became manifest during service and persisted is not warranted.  

Inasmuch as bronchitis, emphysema and COPD are not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to Agent Orange/herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for either disability as due to Agent Orange exposure is not warranted.  

Consequently, to establish service connection for his bronchitis, emphysema and COPD, the Veteran must make a showing that the diseases are indeed related to his active duty service.  See Combee v. Brown, 34 F 3d at 1043 (Fed Cir. 1994).  The record, including VA and private treatment records, shows the Veteran has received treatment for bronchitis, COPD/emphysema, and a tobacco use disorder.  It is not in dispute that he has been treated for such disabilities.  However, the evidence indicates that the chronic pulmonary/respiratory disabilities were first manifested in 2006 (approximately 37 years post-service).  The U. S. Court of Appeals for the Federal Circuit has held that a lengthy time interval between service and the initial post-service manifestation of a disability for which service connection is sought is, of itself, a factor for consideration against a claim of service connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (where service connection was sought on the basis that a pre-existing disability was aggravated by service).

The Veteran appears to premise his theory of entitlement on the fact that he developed bronchitis, emphysema and COPD after service due to exposure to Agent Orange.  This reasoning is simply too tenuous to support a finding of a nexus between the Veteran's service and his pulmonary/respiratory disorders which appeared over 30 years thereafter.  [The Board observes that extensive scientific studies have produced a limited list of disabilities related to Agent Orange exposure (see 38 C.F.R. § 3.309(e)).]  The matter of a nexus between a disability such as a lung disorder and a remote exposure to an environmental hazard is (in the absence of continuity of symptomatology) a complex medical question that is beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, competent medical evidence is required to establish such a nexus.  The Veteran has not presented any competent medical evidence in support of his theories of entitlement, and no medical opinion or treatise evidence to support his allegation of a nexus between the cited environmental factor and the claimed disabilities.   

Finally, to the extent that the Veteran's current bronchitis and emphysema are due to his use of tobacco products, the Board notes that for claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.

In light of the foregoing, the Board finds that the preponderance of the evidence is against these claims, and that service connection for bronchitis and for emphysema, is not warranted.  


ORDER

A rating in excess of 30 percent for PTSD with mood disorder is denied.

Service connection for malaria is denied.

Service connection for bronchitis, including as due to Agent Orange/herbicide exposure, is denied.

Service connection for emphysema and COPD, including as due to Agent Orange/herbicide exposure, is denied.

______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


